 



     Exhibit 10.1

First Amendment to the Equity Office Properties Trust
1997 Share Option and Share Award Plan
(As Amended and Restated Effective September 1, 2003)

--------------------------------------------------------------------------------

     WHEREAS, Equity Office Properties Trust (the “Company”) has adopted the
Equity Office Properties Trust 1997 Share Option and Share Award Plan (As
Amended and Restated Effective September 1, 2003) (the “Plan”), and has reserved
the right to amend the Plan; and

     WHEREAS, the Company desires to amend the Plan to change the definition of
“Fair Market Value” for certain purposes under the Plan and to provide that the
Plan shall expire on June 30, 2007;

     NOW THEREFORE, the Company hereby amends the Plan, effective September 20,
2003, in the following respects:

1. The last sentence of paragraph 6(d)(vi) is amended to read as follows:

For purposes of this paragraph, please reference the definition of “Fair Market
Value” provided in paragraph 9.

2. The last sentence of paragraph 9 is deleted and the following is added at the
end of such paragraph:

Solely for the purposes of this paragraph 9 and paragraph 6(d)(vi), if on the
date the amount of tax to be withheld is to be determined the Shares are listed
on an established national or regional stock exchange, are admitted to quotation
on The Nasdaq Stock Market, Inc. or are publicly traded on an established
securities market, the Fair Market Value of a Share shall be the mean between
the high and low sale prices of the Share on such exchange or in such market (if
there is more than one such exchange or market, the Committee shall determine
the appropriate exchange or market) on the first trading day immediately
preceding the determination date or, if there are no such reported sale prices
on such trading day, on the next preceding day on which any sale shall have been
reported.”

In addition, for the purpose of the Company’s determining the income and
appropriate withholding under this paragraph 9, the amount of income recognized
in connection with an Option exercise shall be based on (i) in the case of a
cashless Option exercise, the actual proceeds of the exercise, (ii) in the case
of pre-arranged transactions by which an Option is exercised and the purchased
Shares are sold on the date of exercise, the sale price for such Shares, and
(iii) for all other Option exercise methods, the

 



--------------------------------------------------------------------------------



 



excess of the Fair Market Value (as defined under this Section 9) of a Share on
the exercise date over the exercise price.

For the purpose of the Company’s determining the income and appropriate
withholding under this paragraph 9, the amount of income recognized in
connection with the exercise of a SAR shall be based on the Fair Market Value
(as defined under this Section 9) of a Share on of the exercise date.

For the purpose of the Company’s determining the income and appropriate
withholding under this paragraph 9,the amount of income recognized in connection
with the vesting of a Share Award shall be based on the closing price of a Share
on the New York Stock Exchange on the first trading day immediately preceding
the determination date, which is the Fair Market Value of a Share as defined in
paragraph 6(b).

3. Paragraph 15 is amended to provide as follows:

“This amended and restated Plan is effective September 1, 2003. Unless
terminated earlier pursuant to paragraph 16, the Plan shall expire on June 30,
2007, and no Share Award, Option, SAR or Dividend Equivalent may be granted
after such date, or such earlier date on which the Plan is terminated pursuant
to paragraph 16. The expiration of the Plan shall not affect any Share Award,
Option, SAR or Dividend Equivalent granted prior to the expiration of the Plan.”

     IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of the Company, this 20th day of September, 2003.

              EQUITY OFFICE PROPERTIES TRUST                By:   /s/ Stanley M.
Stevens        

--------------------------------------------------------------------------------

    Name:
Title:   Stanley M. Stevens
Executive Vice President, Chief Legal         Counsel and Secretary

 